Citation Nr: 1514733	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-42 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Nicole Klassen, Senior Counsel 


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In February 2015, the Veteran provided testimony at a Board video teleconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this proceeding is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran claims that he has tinnitus as a result of in-service noise exposure.  See Veteran's June 2011 claim; April 2013 Notice of Disagreement; Board Hearing Tr. at 6-7.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty from July 1962 to July 1964.  His DD Form 214 reflects that his military occupational specialty was as an infantry man, and that his decorations, medals, badges, commendations, and citations included marksman badges for the rifle and pistol (45 Caliber).  In this regard, the Veteran has reported that, during service, he was in the heavy weapons outfit, and as such, was exposed to extensive artillery weapons fire and explosions, as well as noise from riding in helicopters.  See, e.g., Board Hearing Tr. at 6.  He also reported that, in his position of assistant gunner, he participated in live fire exercises/demonstrations two to three times per months.  See, e.g., Board Hearing Tr. at 6, 8.  His statements as to his in-service noise exposure are consistent with his known circumstances of service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds this evidence sufficient to establish an in-service event or injury-namely, exposure to noise during service.

As for the matter of current disability, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the nature of the disability at issue, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Nonetheless, a diagnosis of tinnitus was confirmed at a September 2014 VA examination.

As to the question of whether there exists a nexus between current tinnitus and service, at his February 2015 Board hearing, the Veteran reported that he first experienced symptoms of ringing in his ears during service.  See Board Hearing Tr. at 7-9.  He has also reported that he was young when he was discharged from service in 1974 and just ignored these symptoms because he "didn't know any better."  Id.  The Veteran has also reported that, when he got out of service, he continued to notice ringing in his ears, particularly at night, but that he continued to try to ignore it.  See Board Hearing Tr. at 9.  Moreover, the Veteran has reported that, after seeking service connection for hearing loss in the early 1990s and being denied, he felt frustrated with the process and did not pursue any further VA benefits for a long time.  See Board Hearing Tr. at 10-12.  As such, the Veteran's statements at his February 2015 Board hearing place the onset of his tinnitus during service.  

In this regard, the Board acknowledges that, at his September 2014 VA examination, the Veteran reported that he first noticed his tinnitus in 1993.  Significantly, however, the Veteran has since clarified that he did not really know what tinnitus was when asked about this condition-he just knew that he had been experiencing ringing in ears since service.  See Board Hearing Tr. at 11-12.  He also clarified that his reference to 1993 was a reference to when he first sought VA benefits.  See Board Hearing Tr. at 10-12.  On this record, considering the Veteran's reports in full, the Board finds that the Veteran's statements place the onset of his tinnitus during active service.  

On review of the entire evidentiary record, the Board finds no reason to question the veracity of the Veteran's assertions of an in-service onset of tinnitus.  In this regard, the military examinations did not specifically inquire as to whether he experienced tinnitus.  Moreover, the Board highlights that the credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  In this regard, the Board notes that the Veteran has provided lay statements as to the onset of his tinnitus.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present. 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present.  The Veteran's statements, when viewed in relation to his significant noise exposure in service, as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's tinnitus had its onset during service.  See 38 C.F.R. § 3.303; 67 Fed. Reg. 59033-01 (Sept. 19, 2002). 

In so holding, the Board is cognizant of the fact that the September 2014 VA examiner found no nexus between the Veteran's tinnitus and service based, in significant part, on the absence of documented tinnitus complaints during service or near separation from service, and the lack of proximity between the dates of service and the date of this evaluation.  Significantly, however, the Veteran's statements at the September 2015 Board hearing supplemented the lack of documented complaints.  As such, insofar as the September 2014 VA examiner's opinion is based on an inaccurate factual history regarding the onset of the Veteran's tinnitus, as well as a lack of medical evidence documenting tinnitus during service or in close proximity to service, the Board finds this opinion to be inadequate for rating purposes the Board finds this opinion to be inadequate for rating purposes.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board erred by relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of the appellant's psychiatric symptoms did not occur during service"); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).


Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


